JONES, Senior Judge,
concurring in part and dissenting in part:
I agree with the majority that Prosecution Exhibits 4 and 6 did not conform precisely to the requirements of Army Regulation 680-1, but I disagree with their conclusion as to the consequences of these deficiencies.
The majority finds the check by the commanding officer in the “is approved” block of Section V, DA Form 4187, rather than a check in the “has been verified” block to be a substantial deviation from the regulation and therefore fatal to the officiality of exhibits 4 and 6. I disagree. An exception to the hearsay rule, such as the one for official records, is based upon the reliability of the information received in hearsay form. A deviation in the application of an exception that in no way affects the reliability of that information should not affect the status of the exception.
In the instant case, AR 680-1 and DA Pamphlet 600-8 in prescribing instructions for the completion of DA Form 4187 require the commander to verify the information in Sections I-IV before checking any of the blocks and signing Section V of the form. A check in the “is approved” block in Exhibits 4 and 6 is no less an indication that the preceding information has been verified than is a check in the “has been verified” block. Thus the error in checking the wrong block is insignificant insofar as the accuracy of the information regarding appellant’s status is concerned. The exhibits should not, therefore, lose their officiality because of an insubstantial deviation.
In addition to the deviation discussed above, there were other deviations in the preparation of the Personnel Action forms. As examples, the entry in the Remarks section of Prosecution Exhibit 8 listed the wrong basis for the DFR entry; and, the entries in Prosecution Exhibits 10 and 16 which showed appellant’s status changed from “Dropped From Rolls” to “present for duty” should have read “DFR to attached.” See Note 4, paragraph 5-9c, AR 680-1. As these deviations from the regulation did not affect the accuracy of the information regarding the termination of appellant’s absentee status, I find them insubstantial. Apparently the majority agrees because they affirm absences based upon Prosecution Exhibits 8, 10 and 16.
I am unable to perceive the distinction the majority makes between the deviations from the regulation in Exhibits 4 and 6 and the deviations in Exhibits 8, 10, and 16. I find them all to be of the same degree — insubstantial. I would affirm the findings and sentence.